Loring, J.,
delivered the opinion of the court:
The petitioner claims of the United States the net proceeds of eight bales of sea-island cotton, and the court find the facts to be—
That the petitioner, a widow, was a citizen of Charleston, in the State of South Carolina, and in March, 1865, owned and possessed eight bales of sea-island cotton which was taken from her possession and sold by the United States, and the net proceeds thereof, amounting to $1,901 12, were paid into the treasury of the United States.
And that the petitioner never gave aid or comfort to the late rebellion.
And on the facts stated the court find that the petitioner is entitled to recover of the United States the sum of $1,901 12.